DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 15 October 2021.  
Claims 1-12 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined. 
The Examiner notes that Kevin Le is no longer the Examiner of Record.  Examiner Jennifer Anda is now the Examiner of Record.  

Response to Amendment and Remarks
Drawings
The drawings were objected to because of informalities. The Applicant has provided replacement drawings that have been accepted and entered. Accordingly, the drawing objection has been withdrawn.  
Specification
The disclosure was objected to because of informalities. The Applicant has amended the specification. Accordingly, the objection to the specification has been withdrawn.  
Claim Interpretation 
The claims were interpreted under 35 U.S.C. 112(f). Applicants have amended the claims to recite a processor.  Accordingly, the claims are no longer interpreted under 35 U.S.C. 112(f).  
Claim Rejections 
Claims 1-12 were rejected under 35 U.S.C. 112(b). Applicants have amended the claims to recite a “vehicle stop avoiding area”.  Accordingly, the rejection under 35 U.S.C. 112(b) has been withdrawn.  

Allowable Subject Matter
The indicated allowability of claims 1-12 is withdrawn in view of the newly discovered reference(s) to Boss et al. (US PG Pub. 2007/0282489, hereinafter "Boss ") in view of Imamiya et al (JP2005165643, provided in IDS, hereinafter “Imamiya”). Rejections based on the newly cited reference(s) follow.

Claim Interpretation
The Examiner notes that claim 10 recites “wherein, in a case in which a vehicle running behind the subject vehicle is estimated to stop in the area recognized, the processor controls the speed or the steering of the subject vehicle such that a space for the vehicle running behind to move forward in the area and stop behind the subject vehicle is vacated.”  The examiner understands this to mean that the vehicle behind will preemptively stop or steer to so as to not occupy the space such that the running behind vehicle can move into the space.  Accordingly, the term “vacated” as used in the claims, including claim 1, is interpreted simply as unoccupied (i.e. the claim interpretation is not limited to the vehicle behind ever occupying the space). This interpretation is further supported by Figure 6 wherein the vehicle M does not occupy space A1.  The Examiner invites the Applicant to further clarify the language if this is not the intended interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the area” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the area” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the area” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the area” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding the rejection above of claims 1, 8-10. The examiner notes that claim 7 also recites “the vehicle stop avoiding area” and further differentiates “the vehicle stopping area” from “an area” by stating that it includes “an area”.  
Claim 10 recites the limitation "a space" in line 4.  Claim 10 depends from claim 1 which also recites “a space”.  It is unclear if the space recited in claim 10 is the same space or a different space than that recited in claim 1.
Claim 10 recites “wherein, in a case in which a vehicle running behind the subject vehicle is estimated to stop in the area recognized, the processor controls the speed or the steering of the subject vehicle such that a space for the vehicle running behind to move forward in the area and stop behind the subject vehicle is vacated.”  Claim 10 depends from claim 1 which recites “wherein, in a case in which a preceding vehicle is estimated by the processor to stop in a vehicle stop avoiding area in an advancement direction of the subject vehicle, the processor controls the speed or the steering of the subject vehicle such that a space for the preceding vehicle to move backward from the area and stop in front of the subject vehicle is vacated”.  It is not clear to the examiner how the subject vehicle can both vacate a space and the preceding vehicle can move backward and stop in front of the subject vehicle at the same time that the subject vehicle is controlled such that a space for the vehicle running behind to move forward in the area and stop behind the subject vehicle is vacated.”  The preceding vehicle and the running behind vehicle would then inhabit the same space.  The examiner notes that there are more than one embodiment disclosed with application (e.g. claim 10 appears to represent claim 10) The dependency of claim 10 on claim 1 appears to create a contradiction in the claim language.  
Claim 11 recites the limitation "the area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US PG Pub. 2007/0282489, hereinafter "Boss ") in view of Imamiya et al (JP2005165643, provided in IDS, hereinafter “Imamiya”, reference and paragraph numbers from machine translation, provided). 
Regarding claim 1, a vehicle control device comprising: 
a processor (on board computer 132, ¶16, “An on-board computer 132 in the surrounding vehicles 110, 114 may have program instructions or be capable of receiving wireless program instructions to allow vehicles 110, 114 to participate in cooperative parking. On-board computer 132 could then be programmed to control the receiver 124, the position sensors 130 and respond accordingly to further activate the engine 140 or auxiliary electric motor 142, disengage the transmission and/or parking brake, etc.”) that: 
controls steering and a speed of a subject vehicle (110, see Fig. 2A-C, ¶15 “If sufficient space is available proximal to the neighboring vehicles 110, 114 such that they can "squeeze" together without collision to allow vehicle 112 to park in parking space 154, the neighboring vehicles 110, 114 may start their respective engines 140 or an auxiliary electric motor 142 specifically designed to unlock the parking brake and transmission of each respective vehicle, straighten the wheels of each respective vehicle, and move the neighboring vehicles forward or backward in order to provide adequate parking space 154 for the parking vehicle 112, while still preventing collision with any other vehicle or obstacle.”); and 
recognizes a surrounding environment of the subject vehicle (see at least Boss ¶15  “Position sensors 130 are preferably mounted on each vehicle to survey a surrounding area within a circumscribed distance and are intended prevent a collision of the vehicle upon which they are mounted with any other vehicles or any other object, such as parking meters, poles, etc.” see also ¶22 “Thus, it is contemplated that vehicle 116 measures the distance behind it to the nearest obstacle; vehicle 110 measures the distance between it and vehicle 116; vehicle 114 measures the distance between it and vehicle 110, and so on. When vehicle 112 transmits the Parking signal 122, each vehicle 116, 110, 114, 118 activates its position sensors 130 and transmits a response to vehicle 112 of how much space is available.), 
wherein, in a case in which a preceding vehicle is estimated by the processor to stop in a vehicle stop avoiding area (driving lane) in an advancement direction of the subject vehicle, the processor controls the speed or the steering of the subject vehicle such that a space for the preceding vehicle to move backward from the area and stop in front of the subject vehicle is vacated (see at least Boss Fig. 2A-C,  ¶15 “If sufficient space is available proximal to the neighboring vehicles 110, 114 such that they can "squeeze" together without collision to allow vehicle 112 to park in parking space 154, the neighboring vehicles 110, 114 may start their respective engines 140 or an auxiliary electric motor 142 specifically designed to unlock the parking brake and transmission of each respective vehicle, straighten the wheels of each respective vehicle, and move the neighboring vehicles forward or backward in order to provide adequate parking space 154 for the parking vehicle 112, while still preventing collision with any other vehicle or obstacle.”
Boss does not explicitly disclose that the driving lane is a vehicle stop avoiding area, though one of ordinary skill in the art understands that one should avoid stopping in a driving lane.  However, Imamiya teaches vehicle stop avoiding areas (see for example Fig. 4 7, intersections and railway crossings and the following vehicle (C1, see ¶115) to moves back. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boss to utilize the system in vehicle stop avoiding areas as taught by Imamiya to provide room so that that the preceding vehicle has a safe space to stop in hazardous situations (see for example Fig. 2, 7 and ¶115),  
Regarding claim 2, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, wherein the processor notifies the preceding vehicle of information relating to the space (see at least Boss ¶22 “The communication of the available space from each of the vehicles 116, 110, 114, 118 would return to vehicle 112 in the same manner that it was received, either directly or via a serial connection, i.e., vehicle 112 sends Parking signal 122 to vehicle 114 which in turn sends the signal to vehicle 118, then vehicle 118 responds back to vehicle 114, which in turn responds back to vehicle 112, etc.”).
Regarding claim 4, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, 
wherein the vehicle stop avoiding area includes a crossing (see at least Imamiya Fig. 4) and 
wherein the processor estimates whether or not the preceding vehicle stops in the vehicle stop avoiding area on the basis of a positional relation between a stop line of a lane opposite to a lane in which the subject vehicle is running through the crossing and a rear end of the preceding vehicle (see at least Imamiya Fig 2, stop lines, not labeled ¶65, 66 “For example, when the host vehicle C0 goes straight through an intersection, the space SP10 existing between the intersection and the vehicle C11 needs to be larger than the size of the host vehicle C0 in order to pass through the intersection. Further, when the host vehicle C0 turns right at the intersection, the space SP20 existing between the intersection and the vehicle C21 needs to be larger than the size of the host vehicle C0. Similarly, when the host vehicle C0 turns left at the intersection, the space SP30 existing between the intersection and the vehicle C31 needs to be larger than the size of the host vehicle C0. The main control unit 10 calculates the size of these spaces SP10, 20, 30 based on the position and shape of the intersection and the positions and dimensions of the vehicles C11, C12, C21, C31.”)
Regarding claim 5, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, 
wherein the vehicle stop avoiding area includes a crossing (see at least Imamiya Fig. 7 and 8), and 
wherein the processor estimates whether or not the preceding vehicle stops in the vehicle stop avoiding area on the basis of a positional relation of the gate (breaker) for a vehicle running in a lane opposite to a lane in which the subject vehicle is running through the railway crossing and a rear end of the preceding vehicle in the railway crossing (see at least Imamiya ¶107 “In addition, when estimating whether the space which the own vehicle can approach will generate | occur | produce, it is based on the time of a breaker going down. That is, if there is not enough space before the breaker goes down, it is determined that the vehicle cannot pass. Information regarding the operation of the circuit breaker can be acquired by the railway information management unit 17 or the camera 13.” And fur ther ¶¶114 and 115 “Whether or not the space SP0, 40, 41 can be used as a retreat destination of the own vehicle, that is, whether the size of the space SP0, 40, 41 is equal to or larger than the size of the own vehicle is determined by using the information on the surrounding vehicles. It can be calculated by acquiring the position, speed, and acceleration of C1, 41, and 42. Furthermore, even if the calculated space size is not sufficient, for example, requesting the vehicle C1 to move backward, requesting the vehicle C41 to move forward, requesting the vehicle C42 to stop or reverse, the spaces SP0, 40, 41 can be enlarged and the retreat destination of the own vehicle can be secured.” Further discussion of size of vehicle estimations can be found throughout Imamiya) 
Regarding claim 6, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, 
wherein the vehicle stop avoiding area includes an intersection (see at least Imamiya Fig. 7 and 8), and 
wherein the processor estimates whether or not the preceding vehicle stops in the vehicle stop avoiding area on the basis of a positional relation between a stop line of a lane opposite to a lane in which the subject vehicle is running through the intersection and a rear end of the preceding vehicle see at least Imamiya Fig 2, stop lines, not labeled ¶65, 66 “For example, when the host vehicle C0 goes straight through an intersection, the space SP10 existing between the intersection and the vehicle C11 needs to be larger than the size of the host vehicle C0 in order to pass through the intersection. Further, when the host vehicle C0 turns right at the intersection, the space SP20 existing between the intersection and the vehicle C21 needs to be larger than the size of the host vehicle C0. Similarly, when the host vehicle C0 turns left at the intersection, the space SP30 existing between the intersection and the vehicle C31 needs to be larger than the size of the host vehicle C0. The main control unit 10 calculates the size of these spaces SP10, 20, 30 based on the position and shape of the intersection and the positions and dimensions of the vehicles C11, C12, C21, C31.”).
Regarding claim 7, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, wherein the vehicle stop avoiding area includes an area in which stopping of a general vehicle is restricted (see at least Imamiya, ¶¶1,3 railroad crossing,  stopping of a vehicle is restricted, “The present invention relates to a driving support device that collects information related to vehicle travel and executes notification processing for a driver and / or operation control processing of a vehicle based on the collected information, and more particularly, at the time of passing a crossing or an intersection. This is related to accident prevention.”).
Regarding claim 10, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, 
wherein, in a case in which a vehicle running behind the subject vehicle is estimated to stop in the area recognized, the processor controls the speed or the steering of the subject vehicle such that a space for the vehicle running behind to move forward in the area and stop behind the subject vehicle is vacated (see at least Imamiya, Fig. 8 and ¶115 wherein C41 (subject vehicle) moves forward such that C42 and allow C0 (the preceeding vehicle) to move into space SP40, “Furthermore, even if the calculated space size is not sufficient, for example, requesting the vehicle C1 to move backward, requesting the vehicle C41 to move forward, requesting the vehicle C42 to stop or reverse, the spaces SP0, 40, 41 can be enlarged and the retreat destination of the own vehicle can be secured.”)
Claim 11 and 12 are rejected under the same rationale, mutatis mutandis, as claim 1, above.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss and Imamiya in view of Tatara et al (US PG Pub. 20180319325, hereinafter "Tatara ") . 
Regarding claim 3, the combination of Boss and Imamiya disclose the vehicle control device according to claim 2, wherein the processor notifies the preceding vehicle of information relating to the space but does not disclose wherein the notification is by lighting a ground surface of the space.  
Tatara discloses providing notification by lighting a ground surface of the space forward of the vehicle (see at least Tatara, Fig. 4, 5, 11; ¶92 ¶28 “the stop warning information displayed on a road surface R in front of the vehicle 1”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boss and Imamiya to notify by lighting the ground surface of the space as an alternative means of communication to ensure safety of pedestrians and emergency vehicles (Tatara ¶28) that can be understood by drivers and pedestrians alike. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss and Imamiya in view of Russell et al. (US PG Pub. 2018/0105174, hereinafter "Russell”).
Regarding claim 8, the combination of Boss and Imamiya disclose the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, but do not explicitly disclose wherein the processor recognizes a degree of deceleration of the preceding vehicle, and wherein the processor estimates whether or not the preceding vehicle stops in the area on the basis of the degree of deceleration recognized.  
Russell discloses wherein the processor recognizes a degree of deceleration of the preceding vehicle, and wherein the processor estimates whether or not the preceding vehicle stops in the area on the basis of the degree of deceleration recognized (see at least ¶¶82, 83 In addition to figuring out where each vehicle would stop, the vehicle's computing devices may also consider the likelihood that each other vehicle in front of the vehicle (or a further vehicle in front of the other vehicle) will come to a stop based on predictive models (if those other vehicles are not already stopped). The computing devices may choose to ignore a stopping vehicle if the likelihood is very low, such as where there are no features ahead or observed deceleration that implies the other vehicle is going to be stopping. To make a prediction, the computing devices may estimate the distance that each stacking vehicle would occupy individually and how much space between the stacking vehicles would be unoccupied using a model that provides an estimated length of a vehicle given an actually observed shape and size of the rear of the stacking vehicle. These predictions may then be used to attempt to find an appropriate location to stop according to the priority of any relevant keep clear regions or take a reconciliation action if needed.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to been modify the combination of Boss and Imamiya to also consider deceleration of a preceding vehicle to determine if the vehicle is stopping and determine the appropriate location for the host vehicle to stop without stopping in a dangerous area such as an intersection (see at least Russell ¶83).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss and Imamiya in view of McEnroe et al. (US Patent No. 10,424,196, hereinafter "McEnroe "). 
Regarding claim 9, the combination of Boss and Imamiya disclose the vehicle control device according to claim 1, including wherein, in a case in which the processor estimates that the preceding vehicle stops in the area (see at least Imamiya Fig. 8) and further discloses allowing the vehicle to change course (see at least Imamiya, Fig. 8, ¶113, 116, 118, and SP50).
However, the combination of Boss and Imamiya do not explicitly state that if the space cannot be secured in accordance with deceleration or moving backward, the processor secures the space by changing a course of the subject vehicle and moving along the course.  
McEnroe teaches if the space cannot be secured in accordance with deceleration or moving backward, the processor secures the space by changing a course of the subject vehicle and moving along the course (see at least McEnroe, claim 1 and column 5, line 65 through column 6 line 10, “(27) At step 210, method 200 may include instructing autonomous vehicle 116 to move in such a way that unblocks the route of first responder vehicle 114. For example, in some embodiments, edge computing node 104 may control or instruct autonomous vehicle 116 in lane 124b to traverse intersection 122, despite traffic light 112b being red. This may allow manned vehicle 118 to move forward in lane 124b, which could in turn allow enough space for vehicle 118 attempting to enter lane 124c to unblock lane 124b. Such instruction may be done, along with controlling traffic lights 112, in an order depending upon the traffic solution.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boss and Imamiya to allow the subject vehicle to change course in order to unblock the lane.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beauvais et al. (US PG Pub.  2018/0334163) teaches vacating a space so that a preceding vehicle can move backward (see ¶39 and Fig. 3A and 3B).	
Hayashida (JP2007137085) teaches providing space for a preceding vehicle to retreat from a prohibited stopping space such as a railroad crossing or intersection (see ¶¶4-5 and 11, 17 or provided machine translation).  
Miller et al (US PG Pub. 2018/0004215) and Greenberger et al. (US Patent No. 10,140,859) teach controlling vehicles such that they remain outside the “keep clear zones” or from blocking intersections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662